 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MANUEL ANTONIO GONZALEZ,                          No. 1:15-cv-01098-DAD-EPG
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   J. RAZO, et al.,
                                                       (Doc. Nos. 149, 161)
15                      Defendants.
16

17          Manuel Antonio Gonzalez is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          This case was closed on January 30, 2019 (Doc. No. 145) following a stipulation for

21   voluntary dismissal with prejudice that was signed by counsel for both parties and filed with the

22   court on January 29, 2019. (Doc. No. 144). On February 21, 2019, plaintiff filed a pro se motion

23   to enforce settlement agreement, full payment to attorney, and/or to allow plaintiff to withdraw

24   settlement and proceed with trial. (Doc. No. 149.)

25          On August 29, 2019, the assigned magistrate judge issued findings and recommendations,

26   recommending that plaintiff’s motion be denied. The findings and recommendations explained

27   that plaintiff had not established extraordinary circumstances justifying relief from the court’s

28   order closing the case pursuant to the parties’ stipulation of voluntary dismissal given defendant’s
                                                      1
 1   compliance with the settlement agreement and the absence of any showing by plaintiff that his

 2   consent to the settlement agreement was obtained through duress, menace, fraud, or undue

 3   influence. (Doc. No. 161.) The findings and recommendations were served on the parties and

 4   contained notice that any objections thereto where to be filed within fourteen days after service.

 5   (Id. at 8.) To date, objections have not been filed, and the time in which to do so has since

 6   passed.1

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court find the findings

 9   and recommendations to be supported by the record and proper analysis.

10          Accordingly,

11          1. The August 29, 2019 findings and recommendations (Doc. No. 161) are adopted in

12                full;

13          2. Plaintiff’s pro se motion to enforce settlement agreement, full payment to attorney,

14                and/or to allow plaintiff to withdraw settlement and proceed with trial. (Doc. No. 149)

15                is denied; and

16          3. As indicated in the January 30, 2019 order (Doc. No. 145), this case is closed.

17   IT IS SO ORDERED.
18
         Dated:      September 24, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24   1
        The court notes that according to a docket entry on September 9, 2019, the copy of the findings
     and recommendations mailed to plaintiff at his institution of confinement was returned to the
25   court by the U.S. Postal Service marked as undeliverable because it was “refused.” The court
26   also notes that plaintiff’s counsel of record has apparently not been substituted out as plaintiff’s
     counsel of record, nor has plaintiff filed a notice of appearance indicating that he wishes to
27   represent himself in this action in place of his counsel of record. In any event, the August 29,
     2019 findings and recommendations were also served on plaintiff’s counsel of record who has not
28   filed any objections thereto.
                                                        2
